 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   MICHAEL SERWE,
                                                        Case No.: 2:18-cv-00878-GMN-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
14   U.S. SECURITY ASSOCIATES, INC., et al.,
15          Defendant(s).
16         On August 14, 2019, the undersigned had discussions with the parties and counsel at a
17 settlement conference. See Docket No. 50. As a result and with good cause appearing, the
18 Honorable Magistrate Judge Nancy J. Koppe recuses herself from further involvement in this
19 action. IT IS ORDERED that this action is referred to the Clerk for random reassignment of this
20 case for all further proceedings.
21         IT IS SO ORDERED.
22         Dated: February 6, 2020
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                  1
